983 So.2d 58 (2008)
STATE of Florida, Appellant,
v.
Nicholas MANOS, Appellee.
No. 4D07-4346.
District Court of Appeal of Florida, Fourth District.
May 7, 2008.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, Michael Antinori, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Reversed. By withholding adjudication upon the plea, the trial court was obligated to impose some form of probation. See § 948.01, Fla. Stat. (2007); and State v. Sylvio, 846 So.2d 1271 (Fla. 4th DCA 2003).
STONE, FARMER and KLEIN, JJ., concur.